Citation Nr: 1646421	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-09 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 24, 2013, and 70 percent disabling on and after January 24, 2013.


REPRESENTATION

Appellant represented by:	Margot M. Cotman, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1966 to December 1970, and from December 1971 to November 1973.  He was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran's tinnitus was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service.

2.  The Veteran's current low back disability, including post lumbar laminectomy syndrome and lumbar radiculitis, was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service.  

3.  Prior to January 24, 2013, the Veteran's service-connected PTSD was manifested primarily by symptoms of depression, anxiety, sleep impairment, and paranoia.  This symptomatology has resulted in no more than occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  On and after January 24, 2013, the Veteran's service-connected PTSD does not result in total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Prior to January 24, 2013, the criteria for a disability rating for PTSD greater than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

4.  On and after January 24, 2013, the criteria for a disability rating for PTSD greater than 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated August 18, 2009 and September 4, 2009.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records, as well as Social Security Administration (SSA) records, have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The Veteran was provided VA examinations in 2010 and 2013 and the opinions are thorough and adequate upon which to base decisions as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to his service connection claims.  VA examinations were also provided to assess the severity of his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.


II.  Law and Analysis for Service Connection

The Veteran is seeking service connection for tinnitus and a low back disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Organic diseases of the nervous system include tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


A. Tinnitus

The Veteran contends that his tinnitus had its onset during service as a result of exposure to excessive noise from heavy bombing, gunshots, explosions, ammunition dump fires, and working around various aircraft.  See VA Form 21-4138 dated September 16, 2009 and May 2010 VA examination report.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 shows that he served as a Crash Rescue Fire Fighter, a military occupational specialty (MOS) likely associated with some noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  He was also awarded the Combat Action Ribbon and as a combat veteran is entitled to have his statements accepted.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  However based on the evidence in this particular case, the Board finds that service connection for tinnitus is not warranted.  

Service treatment records are negative for complaints, findings, or a diagnosis of tinnitus, including at service discharge in November 1973.  Accordingly, there is no evidence of in service incurrence of tinnitus.  

There is also insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases.  See Walker, supra.  In fact, there are no pertinent clinical records associated with the claims file until a May 2010 VA audio examination report, 37 years after discharge from service.  At that time the Veteran reported military noise exposure from various bombs and ammo dump fires as a crash rescue fire fighter.  After service he worked 29 years as a civilian fire fighter for the Air Force.  He also rode in a truck in operations for three years and later worked in fire inspection, code compliance, and fire prevention with minimal noise exposure.  He was currently employed as a fire marshal.  He denied recreational noise exposure, but did use a lawn mower with hearing protection.  The Veteran reported experiencing bilateral tinnitus of indeterminate onset.  After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the conceded noise exposure), and noting his post-service occupational noise exposure, symptoms and complaints, the audiologist found the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.

In this case, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for tinnitus during the almost 40 years after service had ended.  His failure to report any complaints of tinnitus until he filed his claim in 2009, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  Moreover, the Veteran's account of the onset of tinnitus does not implicate a service onset.  Thus neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, the only medical opinion of record, that of the May 2010 VA audiologist, concluded that the Veteran's tinnitus was not caused by or a result of military service noise exposure.  In providing the negative nexus opinion, the audiologist reviewed the claims file, including the Veteran's history of military noise exposure.  She also referred to his normal hearing sensitivity at separation in 1973 and his post-service occupational history as a fire fighter.  As rationale for her opinion, she also cited a 2006 study by the Institute of Medicine (IOM), that found no scientific support for delayed onset hearing loss.  

In this case, the Board finds the 2010 VA opinion is highly probative as it is based upon a review of the relevant evidence, accounted for the Veteran's history of noise exposure (both in-service and post-service), and supported by a thorough rationale.  The claims file contains no competent medical evidence refuting this opinion.  An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  She instead concluded that the noise exposure in service was not the cause of his tinnitus when also considering other possible explanations such as the lack of continuity of care and the many years of occupational noise exposure he had after service.  In doing so the audiologist did not base her opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  Moreover, the claims file contains no competent medical evidence refuting this opinion.  

Finally, to the extent the Veteran's statements purport to provide a nexus between his tinnitus and service, the Board notes that the etiology of tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential causes of the Veteran's tinnitus.  Ascertaining the etiology of tinnitus involves considering several factors and knowledge of how those factors interact with the mechanics of human hearing.  The Veteran has not established that his tinnitus is related to his military service, only believing instead there must be some correlation - in effect, by logical deduction - because he was exposed to loud noise while in service, but that fact alone does not establish a basis for the grant of service connection.  Rather, the military noise exposure must cause the tinnitus.  

However drawing this conclusion would require ignoring that the Veteran did not report any such difficulties upon separation examination and his significant post-service noise exposure, which the VA audiologist clearly considered easily outweighs the in-service noise he experienced.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Davidson, 581 F.3d 1313; Woehlaert, 21 Vet. App. 456, 462.  In other words, the Veteran's opinion that his tinnitus is related to his military service while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


B. Low Back Disorder

The Veteran seeks service connection for a low back disorder, which he contends had its onset during his military service, but has not indicated any specific injury or traumatic event.  See VA Form 21-4138 dated September 16, 2009 and August 2010 VA examination report.

In this case, the Board finds that service connection for the Veteran's current low back disorder is not warranted.  Service treatment records show that between June and August of 1973, he was treated for an episode of low back pain that was eventually diagnosed as back strain.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provide a basis for a current diagnosis.  Also at separation in November 1973, clinical evaluation did not indicate the presence of low back problems or impairment of any sort.

There is also no indication from the record that he required medical care due to any low back symptoms in the immediate years after service.  The earliest relevant medical evidence is found in private clinical records dated in 2004, more than 30 years later, when he was evaluated for intermittent back pain and recent back surgery.  At that time, the Veteran gave a history of lumbar spine surgeries in 1992 and 2004.  Radiological findings showed L2-3 disc herniation and L3-4 disc bulge from previous fusion L4-5.  See clinical records from T. Daugherty, M.D. dated from September 2004 to November 2009.  

These treatment records do not suggest that any low back symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  Thus, the Board finds that there is insufficient evidence of continuity of lumbar spine symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also as diagnoses of degenerative disc disease or arthritis, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for low back disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

What remains for consideration is whether or not in the absence of a chronic disease in service, and/or continuity of symptoms, the Veteran's current low back disorder may nonetheless somehow be related to his military service decades earlier.  However there is no evidence linking this condition to service.  When examined by VA in August 2010, the Veteran gave history of the gradual onset of back pain in 1973 resulting in multiple surgeries beginning in 1990.  The diagnosis was status post multiple lumbar spine surgeries and a spinal cord stimulator with residual chronic lumbar disc disease with radiculopathy of the bilateral lower extremities.  After a complete and thorough review of the claims file, including service treatment records, post-service clinical records, the Veteran's medical history since service, and physical exam, the examiner concluded that the Veteran's current lumbar spine disorder was not related to military service.  She supported her opinion by noting the acute episodes of back pain on active duty that were treated conservatively, the normal spine examination recorded at separation in 1973, and the lack of any further back complaints until many years after discharge.  

Based on the evidence in this particular case, the Board finds that service connection for low back disorder is not warranted.  Here, the VA opinion is highly probative and the Board gives it significant weight as it is based upon a review of the relevant evidence, accounts for the Veteran's lay statements, and is supported by a thorough rationale.  The claims file contains no competent medical evidence refuting this opinion.  Also, the VA opinion reflects access to the findings and opinion from the Veteran's private treating physicians.  

That notwithstanding, careful consideration has also been given to the opinion of the private medical provider.  The Veteran submitted a March 2015 opinion from a private physician using VA's Disability Benefits Questionnaire (DBQ) for Back (Thoracolumbar Spine) Conditions.  Although the physician noted the Veteran's history of multiple thoracic and lumbar spine surgical fusions and chronic pain due to fractured hardware, he did not otherwise address whether the currently diagnosed low back disorder was related to military service.  As a result the opinion lacks significant probative value and does not provide a sufficient basis upon which to support the claim.

To the extent the Veteran's statements purport to provide a nexus opinion between his current low back disorder and service, the Board notes that determining the etiology of the degenerative disc disease (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of orthopedic disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact particular activities may have on the back for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Davidson, 581 F.3d 1313; Woehlaert, 21 Vet. App. 456, 462.  In any event, even assuming the Veteran is competent to address the etiology of his low back disorder decades after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address the etiology of back disorders.

In this case, the weight of the competent and credible evidence establishes that the Veteran's pertinent low back complaints do not arise until almost 20 years after service.  Although the record contains clinical references suggesting low back problems as early as 1980, even this date is years after discharge from his period of active service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).




III.  Law and Analysis for Increased Ratings

The Veteran is seeking an increased disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 30 percent disabling prior to January 24, 2013 and as 70 percent disabling from January 24, 2013.  As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in August 2016. 

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  


A. 30 percent prior to January 24, 2013 

Evidence relevant to the severity of the Veteran's service-connected PTSD prior to January 24, 2013, includes findings from a May 2010 VA examination, which shows he exhibited continuous PTSD symptoms including depression, anxiety, nightmares, and sleep disturbance.  However, the examiner noted that most salient in the Veteran's presentation was his hyperkinetic motoric activity, which consisted of standing, sitting, and fidgeting while speaking.  The Veteran also complained strongly about his chronic back pain, which continued despite multiple surgeries.  During the mental status evaluation, the Veteran's eye contact, interaction, and personal hygiene were adequate and he was oriented to person place time, situation and purpose.  There was no impairment of thought processes and his communication was described as "strong and insistent."  The Veteran's speech was relevant logical with normal rate and volume and sensorium was clear with no evidence of delusions or hallucinations.  Cognitions were linear and logical and there was no evidence of memory loss.  Although the Veteran was very paranoid about death, he denied suicidal and homicidal thoughts.  

In terms of his relationships with others, he lives with his wife of 35 years and has two adult children and four grandchildren.  He was basically able to get along with others and reported some recreational/leisure pursuits including fishing, boating and walking his dog.  Subsequent to his military experience, the Veteran was employed in the area of fire protection for the Air Force for 16 years.  He later became an assistant fire chief for a local county, and was currently employed as its chief fire inspector.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran had moderate to moderately severe PTSD and a GAF score of 62 was assigned.  

Subsequently dated VA outpatient records show the Veteran was seen in December 2012 for follow-up evaluation.  Overall the clinical findings from this encounter are not materially different from those reported on the 2010 VA examination and show that in general the Veteran indicated some benefit from medication.  He described his sleep as "good" and also noted an improvement in his nightmares.  Although the Veteran continued to have stress, he reported that it was not from the war, but rather due to "day-to-day stuff."  He was stable on his current regimen.  Mental status evaluation, showed the Veteran was adequately groomed and casually dressed with good eye contact, but was restless in his chair and had a slight bilateral hand tremor.  His speech was strained, but otherwise normal and spontaneous.  His affect was euthymic to somewhat anxious and his thought content was unremarkable with no evidence of suicidal or homicidal ideation.  His thought processes were goal-directed with no evidence of hallucinations or delusions.  The Veteran's insight was described as fair. 

Also of record is a July 2013 SSA Disability Determination and Transmittal Form, which indicates the Veteran was considered disabled since January 2012, according to SSA criteria.  The primary diagnosis was discogenic/degenerative disorders of the back and the secondary disorder was affective/mood disorders.  The SSA function report completed by the Veteran's wife indicated that he stopped working because he could no longer climb stairs, lift, bend, or drive long distances anymore due to his back disability.  The SSA field office report indicated that the Veteran did not have difficulty with understanding, coherency, or concentrating. It was noted that he was able to answer all questions asked of him.

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, prior to January 24, 2013, his PTSD symptoms did not more nearly approximate the criteria for a 50 percent or higher rating.  Although he has reported difficulties due to depression, anxiety, sleep impairment, nightmares, and paranoia, the record during this time frame describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.  With the exception of the VA outpatient follow-up evaluation in 2012, it does not appear that the Veteran has had regular outpatient psychiatric treatment or hospitalizations for his PTSD.  So while the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general are under control and that he functions fairly well.  Even by the Veteran's own account, his symptoms were less disabling and on occasion improved through the use of prescription medication.  The Board does not discount the effect of PTSD on the Veteran's daily life, the nature, frequency, duration, and severity of his symptoms are better described by the criteria for the 30 percent rating.

Also to the degree the Veteran's PTSD makes social interactions difficult, the evidence shows he has the ability to establish and maintain effective relationships as shown by his supportive and positive relationships with his wife and children.  There is also no evidence that prior to his recent retirement, the Veteran had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain prolonged employment of about 30 years as a fire fighter, assistant fire chief and eventually chief fire inspector.  He has also reported meaningful leisure pursuits including fishing, boating, and caring for his dog.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to reduced reliability and productivity.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to January 24, 2013 is most consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent or rating or higher is absent.


B. 70 percent on and after January 24, 2013 

The current 70 percent evaluation is based, in part on findings from a January 2013 VA examination.  The Veteran denied little change in his personal history since his last evaluation in May 2010.  He remained married to his wife and reported great relationships with daughter, son, and 6 grandchildren.  However the Veteran was now retired due to physical limitations, multiple back surgeries and some frustrations with his boss.  Socially he was a "loner," but continued to have some leisure pursuits outside of the home including boating and fishing although his back limited physical activity.  The Veteran was able to do household chores, laundry, grocery shop and drive.  Although his wife manages the bank account and pays the bills, they both discuss finances together.  

Noted symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  He reported an increase in symptoms since he stopped working in August 2010 as well as diminished sex drive, which seriously impacts his relationship with his spouse.  He also reported that while he was getting less sleep, the medication was helpful as he would not be able to sleep without it.  

During the mental status evaluation, the Veteran presented casually dressed and neatly groomed.  He had good eye contact, but his speech was slow and slurred.  His thought process was tangential and required redirection often.  His insight and judgment were fair.  The Veteran had depressed mood and blunted affect.  There were no homicidal ideations or delusions reported or observed.  Although he reported having thoughts of "not living anymore" he also stated that he would never do anything to harm himself as he would miss seeing his grandchildren.  The examiner continued the Axis I diagnosis of PTSD and a GAF score of 59 was assigned.  The VA examiner concluded that the Veteran's PTSD symptoms were moderate and most closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

In May 2015, the Veteran's private psychiatrist completed a PTSD DBQ and concluded that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work school family relations, judgment thinking and/or mood.  A GAF score of 47 was assigned.

VA outpatient treatment records show continued monitoring of the Veteran's PTSD and prescribed medications between November 2013 and December 2015.  Overall the clinical findings from these records are not materially different from those reported on the 2013 VA examination and show that the Veteran remained compliant with his medications and there were no side effects reported or changes made.  Rather his thoughts were focused primarily on his medical problems as he also continued to struggle with chronic and apparently intractable pain from his back disability.  In fact, in June 2014, the Veteran experienced an exacerbation of PTSD symptoms following an eighth back surgery in February as he had more difficulty recovering from this surgery than any of his previous seven.  He reported that after his back surgery he had to be hospitalized for depression/PTSD and some delirium, possibly due to prescribed medications.  Subsequently dated records show that Veteran indicated that he was doing alright but was stressed, worried, and unable to sleep primarily due to continued struggles with lower back and upper leg pain.  

These VA treatment records also include findings from multiple mental status examinations, which consistently show in general the Veteran's appearance and presentation were appropriate and he was cooperative, alert, reasonably groomed and friendly.  His speech was spontaneous and normal in rate, tone, and volume.  Thought process was on occasion tangential but goal-directed.  His thought content showed no evidence of suicidal/homicidal ideations, hallucinations, or delusions.  His insight and judgement were fair.  His memory and cognition were grossly intact.  His affect was variously described as "euthymic" "woebegone" "anxious, neurotic" "worried" and "appropriate with restricted range." His mood on one occasion was dysphoric.  It was noted that the Veteran benefited and responded well to his medication and would likely benefit from therapy, but he declined counseling.

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes his impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411. 

Rather the relevant VA treatment records show that while the Veteran's PTSD symptoms have been continuous, he has responded favorably to treatment and as a result psychiatric symptoms have not been productive of total occupational and social impairment.  Moreover, even by the Veteran's own account, his symptoms were stable and on occasion improved through the use of prescription medications.  The evidence clearly demonstrates periods when he is doing worse and at other times doing better.  However, even at its worst, the evidence reflects a person who can function.  Such findings, representing recent evidence as to the Veteran's psychiatric condition, are not consistent with increased psychiatric symptomatology reflected by the rating criteria required for the assignment of a 100 percent disability rating. 

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period since January 24, 2013 is most consistent with a 70 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 100 percent rating is absent.


C. Extraschedular consideration

With respect to both timeframes, the Veteran functions independently, appropriately, and effectively.  His affect in general has been appropriate to mood and he has required no inpatient psychiatric treatment.  Instead the evidence shows the Veteran's increasing difficulties due to chronic pain issues, but do not otherwise indicate a significant worsening or additional symptoms to warrant ratings higher than the currently assigned 30 and 70 percent evaluations for the service-connected PTSD.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  He has reported, among other symptoms, depression, anxiety, sleep impairment, and nightmares, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  Moreover, ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations of the service-connected PTSD, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Service connection for tinnitus is denied.

Service connection for left knee disorder is denied.

A disability rating greater than 30 percent for PTSD prior to January 24, 2013 is denied.

A disability rating greater than 70 percent for PTSD on and after January 24, 2013 is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


